                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                              NO. 5:19-CR-00180-FL



UNITED STATES OF AMERICA                     )
                                             )
             v.                              )       ORDER
                                             )
TOJIDDIN GHAIBULLOYEV RAHIMOV                )



      Upon motion of the United States, for good cause shown, and for the reasons

stated in the motion, it is hereby ORDERED that a warrant be issued for the

defendant’s arrest and he be required to show cause why his conditions of bond should

not be revoked.



                31st
      This the _________             May
                         day of ____________________ 2019.



                                       ________________________________
                                       LOUISE WOOD FLANAGAN
                                       United States District Judge
